Citation Nr: 0926872	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a sinus condition.

5.  Entitlement to nonservice-connected pension benefits.

6.  Whether an August 2004 Administrative Decision that 
determined that a nasal fracture and lacerations of the left 
eyebrow, bridge of the nose, and right cheek were the result 
of misconduct out of the line of duty, was proper.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, including service in the Republic of Vietnam 
from October 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the Veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, bilateral hearing loss, and a sinus condition, 
denied his claim of entitlement to nonservice-connected 
pension benefits, and determined that a nasal fracture and 
lacerations of the left eyebrow, bridge of the nose, and 
right cheek were the result of misconduct out of the line of 
duty.  

In September 2008, the Veteran testified before the Board at 
a hearing that was held via videoconference from the RO.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, bilateral hearing loss, and a 
sinus condition, and whether the August 2004 Administrative 
Decision that determined that a nasal fracture and 
lacerations of the left eyebrow, bridge of the nose, and 
right cheek were the result of misconduct out of the line of 
duty was proper, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the September 2008 hearing before the Board, the 
Veteran withdrew his appeal concerning entitlement to 
nonservice-connected pension benefits.

2.  The RO denied the claim for service connection for a 
nervous condition (schizophrenic reaction, catatonic type) in 
a December 1975 rating decision.  The Veteran was notified of 
the decision and of his right to appeal, but he did not 
perfect an appeal of that decision.

3.  The evidence added to the record since the last final 
decision in December 1975 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to nonservice-connected pension 
benefits have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The December 1975 rating decision that denied the claim 
for service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2008).

In January 2006, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to nonservice-connected pension 
benefits, as identified in the December 2005 statement of the 
case.  At his September 2008 hearing before the Board, the 
Veteran stated that he was withdrawing the appeal as to the 
issue of entitlement to nonservice-connected pension 
benefits.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to that 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
As the appellant has withdrawn his claim of entitlement to 
nonservice-connected pension benefits, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue.  The Board, therefore, 
has no jurisdiction to review the Veteran's claim of 
entitlement to nonservice-connected pension benefits and must 
dismiss the issue.  

New and Material Evidence

Service connection for a nervous condition was previously 
denied in a December 1975 rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the December 1975 decision 
became final because the Veteran did not file a timely 
appeal.

The claim of entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in January 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The RO found that while the Veteran had been 
diagnosed with and treated for schizophrenic reaction, 
catatonic type, since his separation from service, there was 
no evidence demonstrating that the psychiatric disorder was 
related to his active service and the claim was denied.

Newly received evidence includes clinical records dated from 
January 1984 to April 2004 that include records showing that 
the Veteran has been diagnosed with major depressive 
disorder.  Although the clinical records do not relate his 
depressive disorder, or any other psychiatric disorder to his 
active service, the new diagnosis of major depressive 
disorder is sufficient to reopen the claim, as it was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.


ORDER

The claim of entitlement to nonservice-connected pension 
benefits is dismissed.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder; to that extent only, the appeal is 
allowed.

REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for an 
acquired psychiatric disorder, bilateral hearing loss, and a 
sinus condition, and whether the August 2004 Administrative 
Decision that determined that a nasal fracture and 
lacerations of the left eyebrow, bridge of the nose, and 
right cheek were the result of misconduct out of the line of 
duty was proper.

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder that first 
manifested in service.  The post-service evidence discloses 
that the Veteran has been diagnosed as having major 
depressive disorder.

On VA psychiatric examination in April 2004, the examiner 
determined that the most appropriate diagnosis for the 
Veteran was major depressive disorder, currently in 
remission.  He did not meet the criteria for a diagnosis of 
PTSD.  The examiner did not, however, comment as to whether 
the Veteran's major depressive disorder was related to his 
active service, including specifically to his having 
witnessed the combat-related death of A. Rodriguez while 
stationed in Vietnam.  

The Veteran has provided competent testimony regarding the 
incurrence of anxiety, depression, and sleep impairment 
during service, and as to the continuation of such symptoms 
after his separation from service.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Because he is not competent, 
however, to relate his in-service symptoms to any currently 
diagnosed psychiatric disorder, and such relationship remains 
unclear to the Board, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

A remand for an examination and etiological opinion is also 
required with respect to the Veteran's claim for service 
connection for bilateral hearing loss.  

The Veteran contends that his current bilateral hearing loss 
had its initial onset in service as a result of acoustic 
trauma sustained in service.  He relates his hearing loss 
generally to the noise associated with firing of weapons and 
mortar while stationed in Vietnam, and being housed near the 
locations from which Howitzers were fired while on convoys to 
deliver supplies to other bases in Vietnam.  In September 
2008 testimony before the RO, the Veteran recalled noticing 
diminished hearing acuity on this third or fourth convoy.  
His hearing loss had persisted over the years, with gradual 
worsening.  

Although the Veteran contends that his hearing loss was 
present at the time of his separation from service, his 
service medical records do not demonstrate hearing loss.  On 
examination at separation from service, audiometric 
examination revealed hearing that was normal for VA purposes.  
See 38 C.F.R. § 3.385 (2008).

Post-service records demonstrate that the Veteran has been 
diagnosed with bilateral sensorineural hearing loss, which 
the Veteran attributed to a history of in-service noise 
exposure.  No treating physician or audiologist, however, has 
specifically related his hearing loss or ringing in the ears 
to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran underwent VA audiological examination in July 2004.  
The examiner, however, did not comment as to whether the 
Veteran's hearing loss was related to acoustic trauma 
sustained in service.  Because the Veteran's service records 
do not necessarily demonstrate that his in-service duties 
involved exposure to acoustic trauma consistent with the 
subsequent development of hearing loss, the relationship 
between his hearing loss and his active duty is unclear.  As 
a VA examiner has not yet rendered an opinion as to whether 
the Veteran's hearing loss is related to acoustic trauma in 
service, and such a relationship is unclear to the Board, the 
Board finds that a remand for an examination and etiological 
opinion is in order.

Next, at his September 2008 hearing, the Veteran clarified 
that his December 2004 notice of disagreement included a 
disagreement with the August 2004 Administrative Decision 
that determined that a nasal fracture and lacerations of the 
left eyebrow, bridge of the nose, and right cheek were the 
result of misconduct out of the line of duty.  The December 
2004 notice of disagreement indeed includes a statement 
indicating that the Veteran disagreed with the September 2004 
letter which notified the Veteran that an August 2004 
Administrative Decision had determined that a nasal fracture 
and lacerations of the left eyebrow, bridge of the nose, and 
right cheek were the result of misconduct out of the line of 
duty.  The Veteran has not yet been issued a statement of the 
case on the propriety of this decision.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Veteran's claim for service connection for a sinus 
condition is inextricably intertwined with the Veteran's 
pending claim regarding the propriety of the August 2004 
Administrative Decision that determined that a nasal fracture 
and lacerations of the left eyebrow, bridge of the nose, and 
right cheek were the result of misconduct out of the line of 
duty.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the record reflects that the Veteran has received 
treatment for his psychiatric disorder at the VA outpatient 
clinic in Baton Rouge, Louisiana.  As no VA records have yet 
been associated with the file, records dated since December 
1975 should be obtained on remand.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on 
the issue of whether the August 2004 
Administrative Decision that determined 
that a nasal fracture and lacerations 
of the left eyebrow, bridge of the 
nose, and right cheek were the result 
of misconduct out of the line of duty 
was proper, and inform the Veteran of 
his appeal rights.

2.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Baton Rouge, 
Louisiana, dated since December 1975.  
If the records have been retired to a 
storage facility, obtain the records 
from the appropriate storage facility.

3.  After the above records have been 
obtained, schedule the Veteran for a VA 
psychiatric examination to determine 
the nature, extent, onset and etiology 
of any psychiatric disability found to 
be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  The 
examiner should state the likelihood 
that any psychiatric disorder 
demonstrated during the pendency is 
related to or had its onset during 
service.  

In offering this opinion, the examiner 
should specifically acknowledge and 
comment on the Veteran's report of a 
continuity of psychiatric symptoms 
since service, and the relationship 
between the onset of these symptoms and 
having witnessed the combat-related 
death of A. Rodriguez in Vietnam.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  The rationale for all 
opinions expressed should be provided.

4.  Schedule the Veteran for an 
audiological examination to ascertain 
the current nature and severity of his 
bilateral hearing loss.  The examiner 
should review the claims folder and 
should note that review in the report.  
The examiner should opine whether it is 
at least as likely as not that any 
hearing loss is causally related to his 
period of active service, including 
exposure to hazardous noise during that 
service, or whether an alternative 
etiology is more likely.  Because he is 
competent to report the onset of 
diminished hearing acuity in service, 
as this requires only personal 
knowledge, not medical expertise, as it 
comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of his hearing loss 
having first manifested during his 
period of active service in determining 
whether his current hearing loss is 
related to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the veteran's service 
medical records to provide a negative 
opinion).  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

5.  Then, readjudicate the appeal.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


